DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 	This Office Action is in response to Applicant's arguments filed on April 29, 2014. Claim(s) 1and 4-15 are pending and examined herein.

Response to Arguments
Applicant has decided to hold the outstanding obviousness-type double patenting rejections in abeyance. Consequently, said rejections are hereby modified/maintained as necessitated by amendment. 
In view of Applicant’s amendments, the following rejections from the previous No-Final Office action (3/1/21) are hereby withdrawn.

Claims 1-3, 10, 11 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gabrys (Polish J. of Environ. Stud., 2006,, vol. 15, no. 4, pp. 549-556) of record.
 
s 1-3, 17, and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brunissen (J Appl Entomol, 2010, pp. 562-571).

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gabrys (Polish J. of Environ. Stud., 2006, vol. 15, no. 4, pp. 549-556) as applied to claims 1-3, 10, 11 and 17 in the 102 rejection above.
 
Claims 1-3, 17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cargeeg (US 2012/0077674 A1) of record in view of Nauen (Pesticide Biochemistry and Physiology, 2003, vol. 76, issue 2, pp. 55-69) of record. 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cargeeg (US 2012/0077674 A1) of record in view of Nauen (Pesticide Biochemistry and Physiology, 2003, vol. 76, issue 2, pp. 55-69) of record as applied to claims 1-3, 17, 19, and 20 above in further view of Sheridan (J. Chem. Inf. Comput. Sci., 2002, vol. 42, no. 1, pp. 103-108) of record.

Claim 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunissen (J. Appl. Entomol, 2010, pp. 562-571) as applied to claims 1-3, 17, and 19 above. 

 	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


 	Claims 1, 3, 10, 11, 13, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 5 of U.S. Patent No. 9,924,718. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are drawn to a method of deterring the feeding of one or more insect pests selected from the orders of Hemiptera, Lepidoptera and Coleoptera, said method comprising: contacting of the pests with an effective amount of a formulation comprising at least one of the compounds of the structure (I) and select compounds as recited in claim 1. The patented claims teach method for the control or repellency of one or more of insects selected from the group of biting flies, house flies, ticks, ants, fleas, biting midges, cockroaches, spiders and stink bugs, the method comprising bringing the insects into contact with an inhibitory effective amount of a select group of compounds which are embraced by formula I of the instant invention. The order Hemipteran includes pests such as stink bugs [0004]. 
 	To one skilled in the art would have found it obvious to deter the feeding of the stink bug on a plant because it is well known that stink bugs eat tomato plants.  Thus, 
One skilled in the art at the time of the invention would have found it obvious to wherein at least one of the compounds of the structure I is present in said formulation in an amount sufficient to provide increased pest repellency or mortality over control pest repellency or mortality of at least 1% because it is the same compound and is effective in deterring feeding of the claimed pest.  Thus, the same compound will have the same effect upon administration to the crop and it is well within the skill of the art to determine the effective amount through routine experimentation.
To one skilled in the art would have found it obvious to wherein the formulation is used to treat food or crops from about 0.05 to about 250 mg/sq in. of the compound of structure I thereon because it is well within the skill of the art to determine the effective amount of the insecticide for the crop needing protection through routine experimentation.
 	The patented claims are embraced by the instant claims, therefore the two inventions overlap highly in scope.

	Claims 1, 3, 10, 11, 13, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 7-9 of U.S. Patent No. 10,111,429. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are drawn to a method of deterring the feeding of one or more insect pests from the orders of Hemiptera, Lepidoptera and Coleoptera, said method comprising: contacting of the pests with an effective amount of 

 	Claims 1, 3, 10, 11, 13, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, and 16 of U.S. Patent No. 10,624,341. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are drawn to a method of deterring the feeding of one or more insect pests selected from the orders of Hemiptera, Lepidoptera and Coleoptera, said method comprising: contacting of the pests with an effective amount of a formulation comprising at least one of the compounds of the structure (I) and select compounds as recited in claim 1. The patented claims teach a method for killing one or more agricultural pests, the method comprising bringing the agricultural pests into contact with a toxic amount of a formulation comprising an effective amount of formula I of the instant 

Conclusion
Claims 1, 3, 10, 11, 13, and 17-21 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627